 



Exhibit 10(d)

DESCRIPTION OF LIZ CLAIBORNE, INC.
2007 SALARIED EMPLOYEE INCENTIVE PLAN

     For the 2007 fiscal year, Liz Claiborne, Inc. maintained a bonus plan for
full time salaried employees under which bonuses were earned based upon a
combination of return on invested operating capital and earnings per share, as
measured against pre-established targets, and, as applicable, achievement of
targeted levels of divisional direct operating profit and/or departmental
performance considerations and the achievement of individual goals, subject to
certain terms and conditions. A similar bonus plan is anticipated for 2008.

